
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1276
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To facilitate the creation of
		  methamphetamine precursor electronic logbook systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Production Prevention
			 Act of 2008.
		2.Clarifications regarding signature capture
			 and retention for electronic methamphetamine precursor logbook
			 systemsSection 310(e)(1)(A)
			 of the Controlled Substances Act (21 U.S.C. 830(e)(1)(A)) is amended by
			 striking clauses (iv) through (vi) and inserting the following:
			
				(iv)In the case of a sale to which the
				requirement of clause (iii) applies, the seller does not sell such a product
				unless the sale is made in accordance with the following:
					(I)The prospective purchaser—
						(aa)presents an identification card that
				provides a photograph and is issued by a State or the Federal Government, or a
				document that, with respect to identification, is considered acceptable for
				purposes of sections 274a.2(b)(1)(v)(A) and 274a.2(b)(1)(v)(B) of title 8, Code
				of Federal Regulations (as in effect on or after March 9, 2006); and
						(bb)signs the written logbook and enters in the
				logbook his or her name, address, and the date and time of the sale, or for
				transactions involving an electronic logbook, the purchaser provides a
				signature using one of the following means:
							(AA)Signing a device presented by the seller
				that captures signatures in an electronic format. Such device shall display the
				notice described in clause (v). Any device used shall preserve each signature
				in a manner that clearly links that signature to the other
				electronically-captured logbook information relating to the prospective
				purchaser providing that signature.
							(BB)Signing a bound paper book. Such bound
				paper book shall include, for such purchaser, either (aaa) a printed sticker
				affixed to the bound paper book at the time of sale which either displays the
				name of each product sold, the quantity sold, the name and address of the
				purchaser, and the date and time of the sale, or a unique identifier which can
				be linked to that electronic information, or (bbb) a unique identifier which
				can be linked to that information and which is written into the book by the
				seller at the time of sale. The purchaser shall sign adjacent to the printed
				sticker or written unique identifier related to that sale. Such bound paper
				book shall display the notice described in clause (v).
							(CC)Signing a printed document that includes,
				for such purchaser, the name of each product sold, the quantity sold, the name
				and address of the purchaser, and the date and time of the sale. Such document
				shall be printed by the seller at the time of the sale. Such document shall
				contain a clearly identified signature line for a purchaser to sign. Such
				printed document shall display the notice described in clause (v). Each signed
				document shall be inserted into a binder or other secure means of document
				storage immediately after the purchaser signs the document.
							(II)The seller enters in the logbook the name
				of the product and the quantity sold. Such information may be captured through
				electronic means, including through electronic data capture through bar code
				reader or similar technology.
					(III)The logbook maintained by the seller
				includes the prospective purchaser’s name, address, and the date and time of
				the sale, as follows:
						(aa)If the purchaser enters the information,
				the seller must determine that the name entered in the logbook corresponds to
				the name provided on such identification and that the date and time entered are
				correct.
						(bb)If the seller enters the information, the
				prospective purchaser must verify that the information is correct.
						(cc)Such information may be captured through
				electronic means, including through electronic data capture through bar code
				reader or similar technology.
						(v)The written or electronic logbook includes,
				in accordance with criteria of the Attorney General, a notice to purchasers
				that entering false statements or misrepresentations in the logbook, or
				supplying false information or identification that results in the entry of
				false statements or misrepresentations, may subject the purchasers to criminal
				penalties under section 1001 of title 18, United States Code, which notice
				specifies the maximum fine and term of imprisonment under such section.
				(vi)Regardless of whether the logbook entry is
				written or electronic, the seller maintains each entry in the logbook for not
				fewer than 2 years after the date on which the entry is
				made.
				.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
